OPINION
PER CURIAM.
Appellant, who was charged under a murder indictment for the August 25, 1974 slaying of Francis Coleman, was tried by a jury and found guilty of murder of the third degree. Following the lower court’s denial, en banc, of appellant’s motion for new trial and arrest of judgment, appellant was sentenced to not less than ten nor more than twenty years imprisonment.
In this direct appeal, appellant raises the following issues: That the trial judge erred by unduly restricting defense counsel’s cross-examination of two Commonwealth witnesses as to their racial bias; that the trial judge erred by unduly restricting defense counsel’s cross-examination of one Commonwealth witness as to the witness’s motive to cooperate with the prosecution; that the trial judge erred in refusing to strike a portion of one Commonwealth witness’s testimo*132nial reference to appellant’s prior possession of firearms; that appellant’s conviction was obtained by the use of false testimony. We have considered these arguments and find them to be without merit.
Judgment of sentence affirmed.
JONES, former C. J., did not participate in the decision or consideration of this case.